DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10, 12 – 14, 16, 19, 20, and 25 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “determine a cyclical mode of operation of the internal combustion engine” is unclear. As best understood, the recited “cyclical mode” refers to a mode in which the engine repeatedly transitions back and forth between two states at a rate faster than is desirable (similar, if not identical, to hunting). Notably, the cyclical mode is defined by the rate at which this repeated transition occurs. For example, as best understood, if the engine of the instant invention would transition between deactivated and all-cylinder modes 10 times1, this may not necessarily indicate a “cyclical mode”. However, if the engine of the instant invention would transition between deactivated and all-cylinder modes 10 times in one minute, this may indicate a “cyclical mode”. Applicant is asked to confirm or correct this understanding. 
In discussing this feature, the instant specification states that the cyclical mode may be determined if “CDA has been turned on and off more than a threshold amount over a unit period of time” (emphasis added) [0041], which would appear to align with Examiner’s understanding. However, in the same paragraph, the specification states, “In one embodiment, a cyclical mode of operation can be determined such as disclosed in U.S. Pat. No. 10,018,133, which is incorporated herein by reference”. The confusion comes from the fact that, as best understood, US 10,018,133 (hereafter, Leone) does not determine a rate of switching between the states at issue. Rather, Leone counts a total number of transitions over the lifetime of the engine (fig 5: 504, 506, 508).
Accordingly, it is unclear what exactly is required by the limitation, “determine a cyclical mode of operation of the internal combustion engine”. Applicant is asked to directly answer the following question: Is this limitation satisfied by a system like Leone’s?
For purposes of examination, the limitation will be interpreted as explicitly set forth by Applicant, as being stratified by a system like Leone’s. However, the other interpretation will be addressed as well.

Additionally, the same limitation is unclear for another reason. Specifically, it is unclear what is required for the controller to be considered as having “determine[d] a cyclical mode”. For example, one known way to prevent cycling in such a context (as will be evidenced in the rejections below) is to prevent a mode switch that is too soon after a previous mode switch, even where the prevailing conditions would normally trigger such a switch. In other words, the system wants to be in a cyclical mode, so to speak, but the controller will not let it since it sees that the system will be cycling. Does such a determination by the controller qualify as it having “determine[d] a cyclical mode”? Or does the engine actually need to have performed the undesired cycling for the controller to qualify as having “determine[d] a cyclical mode”? Applicant is asked to directly answer the following question: Would a controller that anticipates undesired cycling as just described and prevents such cycling from taking place satisfy the limitation of having “determine[d] a cyclical mode”? 
For purposes of examination, the limitation will be interpreted under the guidelines of broadest reasonable interpretation, as being satisfied by a controller that determines a would-be cyclical mode, as this is still a determination of a cyclical mode. Notably, this interpretation appears to be supported by claim 10, which recites, “wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include an input indicating the internal combustion engine will be operated in the cyclical mode of operation…” (emphasis added).

In re claims 2 and 3, these claims appear to recite identical features (despite being differently worded). As best understood, “decreasing a number of deactivated cylinders” and “increasing a number of active cylinders” are the same feature, since they require the same operation (i.e. activating some cylinder(s)). Given that these are set forth as distinct claims, it appears that Applicant intends for them to require something different. However, it is unclear what that is.
In re claim 13, see above (In re claim 1).
In re claim 16, see above (In re claims 2 and 3).
In re claim 26, see above (In re claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


RAYL
Claims 1, 4 – 6, 8, 12 – 14, 16, 19, 20, and 25 – 28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rayl et al. (US 2002/0170527).
In re claim 1, Rayl discloses a system (fig 2), comprising: 
an internal combustion engine (12) including a plurality of cylinders (24), each of the cylinders including at least one intake valve and at least one exhaust valve (25; [0003]); 
a valve actuation mechanism connected to each of the plurality of cylinders, the valve actuation mechanism including a lifting mechanism for opening and closing the at least one intake valve and the at least one exhaust valve [0013]; 
a fueling system (14) connected to each of the plurality of cylinders for providing fuel to the plurality of cylinders; 
a controller (18) operably connected with the valve actuation mechanism and the fueling system, 
wherein the controller is configured to: 
determine a cyclical mode of operation of the internal combustion engine ([0017]; fig 4: 54 “Y [Wingdings font/0xE0] (BUSY)”) in response to one or more operating conditions of the internal combustion engine (56); and 
in response to the cyclical mode of operation being determined, modify a cylinder deactivation operation of the internal combustion engine ([0017, 0020 – 0021]; fig 4: 58, 64; fig 5).
(The variable BVO is set responsive to a busyness (cyclical mode) determination. Then, based on BVO, cylinder deactivation operations are modified (e.g. cylinder deactivation is turned on/off). Alternately, even the setting of BVO itself may constitute a “modifi[cation of] a cylinder deactivation operation”.)
In re claim 4, Rayl discloses wherein the controller is configured to modify the cylinder deactivation operation by preventing the cylinder deactivation operation [0007]. (By adjusting BVO, the system prevents future cylinder deactivation at least in some conditions.)
In re claim 5, Rayl discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include a load profile of the internal combustion engine having a series of alternating first and second load conditions in which the first load condition is greater than the second load condition (fig 4: 56 “Y [Wingdings font/0xE0] (BUSY)”).
(The two modes at issue are governed by checking their load states (fig 5: 67 “Y [Wingdings font/0xE0] IN V8; CHECK FOR V4 LOAD” AND “N [Wingdings font/0xE0] IN V4; CHECK FOR V8 LOAD”), V8 load being greater than V4 load. When the deactivated mode has lasted too short a time – that is, when the load has changed from V8 load to V4 load and back to V8 load too quickly, the cyclical mode (busy) is determined.)
In re claim 6, Rayl discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include a calibratable operating parameter of the vehicle obtaining a target or threshold value (see above; In re claim 5: The load states are assessed based on pressure (abstract; fig 5: “VAC”). Note: the instant specification states that pressure is one such calibratable parameter [0041]).
In re claim 8, Rayl discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (see above; In re claim 5: The cyclical mode is determined when the cylinder deactivation mode is turned on and off more than once in a given time period).
In re claim 12, Rayl discloses wherein the controller is configured to modify the cylinder deactivation operation of the internal combustion engine in response to a sustained load condition of the internal combustion engine being less than a threshold amount for a threshold amount of time [0005].
In re claim 13, see above (In re claim 1).
In re claim 14, Rayl discloses [0005] wherein the cylinder deactivation operation includes at least one cylinder from a plurality of cylinders of the internal combustion engine in which 
a valve actuation mechanism operably connected to the at least one cylinder is deactivated and fueling to the at least one cylinder is cut off, and 
remaining ones of the plurality of cylinders receive fueling and the valve actuation mechanism opens and closes the at least one intake and exhaust valves of the remaining ones of the plurality of cylinders.
In re claim 16, Rayl discloses wherein the cylinder deactivation operation is modified by one of: 
decreasing a number of deactivated cylinders and disabling the cylinder deactivation operation for the active cylinders; 
increasing a number of active cylinders and disabling the cylinder deactivation operation of the activate cylinders; and 
preventing the cylinder deactivation operation for the plurality of cylinders (see above; In re claim 4).
In re claim 19, see above (In re claim 5).
In re claim 20, Rayl discloses wherein the cyclical mode of operation is determined in response to one or more of: 
a calibratable operating parameter; 
a number of torque spikes for the internal combustion engine that occur in a time period and are greater than a threshold torque amount; 
the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (see above; In re claim 8); 
an inlet of a variable geometry turbine connected to the internal combustion engine being over-closed; and 
a datalink message or switch input indicating the internal combustion engine will be operated in the cyclical mode of operation.
In re claim 25, see above (In re claim 12).
In re claim 26, see above (In re claim 1). Note: at least the “operating conditions” of claim 1 correspond to the “inputs” of claim 26.
In re claim 27, Rayl discloses wherein the controller is configured to: 
modify the cylinder deactivation operation by one of 
discontinuing the cylinder deactivation operation of the plurality of cylinders, 
discontinuing the cylinder deactivation operation for a part of the plurality of cylinders, 
preventing the cylinder deactivation operation for at least a part of the plurality of cylinders (see above; In re claim 4), and 
wherein the controller is further configured to modify the cylinder deactivation operation of the internal combustion engine in response to a sustained load condition of the internal combustion engine being less than a threshold amount for a threshold amount of time (see above; In re claim 12).
In re claim 28, Rayl discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include one or more of: 
a load profile of the internal combustion engine having a series of alternating first and second load conditions in which the first load condition is greater than the second load condition (see above; In re claim 5); 
a calibratable operating parameter of the internal combustion engine obtaining a target value; 
a number of torque spikes for the internal combustion engine that occur in a time period and are greater than a threshold torque;
the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (see above; In re claim 8); 
an inlet of a variable geometry turbine being over-closed; and 
a datalink message or switch input indicating the internal combustion engine will be operated in the cyclical mode of operation.

LEONE
Claims 1 – 5, 8, 12 – 14, 19, 20, and 25 – 28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Leone (US 10,018,133).
In re claim 1, Leone discloses a system (figs 1, 2A), comprising: 
an internal combustion engine (10) including a plurality of cylinders (1 – 8), each of the cylinders including at least one intake valve (52) and at least one exhaust valve (54); 
a valve actuation mechanism (51, 53) connected to each of the plurality of cylinders, the valve actuation mechanism including a lifting mechanism for opening and closing the at least one intake valve and the at least one exhaust valve (col 3, ln 3 – 7); 
a fueling system (66) connected to each of the plurality of cylinders for providing fuel to the plurality of cylinders; 
a controller (12) operably connected with the valve actuation mechanism and the fueling system (fig 1), 
wherein the controller is configured to: 
determine a cyclical mode (see above; Claim Rejections – 35 USC 112) of operation of the internal combustion engine in response to one or more operating conditions of the internal combustion engine (col 10, ln 26 – 54); and 
in response to the cyclical mode of operation being determined, modify a cylinder deactivation operation of the internal combustion engine (fig 5: paths leading from 504, 506, 506 and corresponding description).
In re claim 2, Leone discloses wherein the controller is configured to modify the cylinder deactivation operation by decreasing a number of deactivated cylinders and disabling the cylinder deactivation operation for the active cylinders (fig 5: 510).
In re claim 3, Leone discloses wherein the controller is configured to modify the cylinder deactivation operation by increasing a number of active cylinders and disabling the cylinder deactivation operation of the active cylinders (fig 5: 510).
In re claim 4, Leone discloses wherein the controller is configured to modify the cylinder deactivation operation by preventing the cylinder deactivation operation (fig 5: 510, 512).
In re claim 5, Leone discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include a load profile of the internal combustion engine having a series of alternating first and second load conditions in which the first load condition is greater than the second load condition (col 10, ln 40 – 42; fig 4A: area bounded by trapezoid 400 and area above trapezoid).
In re claim 8, Leone discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (col 10, ln 26 – 50. Note: The lifetime of the engine corresponds to the recited “time period”).
In re claim 12, Leone discloses wherein the controller is configured to modify the cylinder deactivation operation of the internal combustion engine in response to a sustained load condition of the internal combustion engine being less than a threshold amount (col 8, ln 20 – 22) for a threshold amount of time (e.g. at least the signal processing time).
In re claim 13, see above (In re claim 1).
In re claim 14, Leone discloses (fig 3A; col 6, ln 25 – 31) wherein the cylinder deactivation operation includes at least one cylinder from a plurality of cylinders of the internal combustion engine in which 
a valve actuation mechanism operably connected to the at least one cylinder is deactivated and fueling to the at least one cylinder is cut off, and 
remaining ones of the plurality of cylinders receive fueling and the valve actuation mechanism opens and closes the at least one intake and exhaust valves of the remaining ones of the plurality of cylinders.
In re claim 16, Leone discloses wherein the cylinder deactivation operation is modified by one of: 
decreasing a number of deactivated cylinders and disabling the cylinder deactivation operation for the active cylinders (see above, In re claim 2); 
increasing a number of active cylinders and disabling the cylinder deactivation operation of the activate cylinders (see above, In re claim 3); and 
preventing the cylinder deactivation operation for the plurality of cylinders (see above, In re claim 4).
In re claim 19, see above (In re claim 5).
In re claim 20, Leone discloses wherein the cyclical mode of operation is determined in response to one or more of: 
a calibratable operating parameter; 
a number of torque spikes for the internal combustion engine that occur in a time period and are greater than a threshold torque amount; 
the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (see above; In re claim 8); 
an inlet of a variable geometry turbine connected to the internal combustion engine being over-closed; and 
a datalink message or switch input indicating the internal combustion engine will be operated in the cyclical mode of operation.
In re claim 25, see above (In re claim 12).
In re claim 26, see above (In re claim 1). Note: at least the “operating conditions” of claim 1 correspond to the “inputs” of claim 26.
In re claim 27, Leone discloses wherein the controller is configured to: 
modify the cylinder deactivation operation by one of 
discontinuing the cylinder deactivation operation of the plurality of cylinders (see above, In re claim 2), 
discontinuing the cylinder deactivation operation for a part of the plurality of cylinders (see above, In re claim 3), 
preventing the cylinder deactivation operation for at least a part of the plurality of cylinders (see above, In re claim 4), and 
wherein the controller is further configured to modify the cylinder deactivation operation of the internal combustion engine in response to a sustained load condition of the internal combustion engine being less than a threshold amount for a threshold amount of time (see above, In re claim 12).
In re claim 28, Leone discloses wherein the one or more operating conditions from which the controller is configured to determine the cyclical mode of operation include one or more of: 
a load profile of the internal combustion engine having a series of alternating first and second load conditions in which the first load condition is greater than the second load condition (see above, In re claim 5); 
a calibratable operating parameter of the internal combustion engine obtaining a target value; 
a number of torque spikes for the internal combustion engine that occur in a time period and are greater than a threshold torque;
the cylinder deactivation operation being turned on and off more than a threshold number of times in a time period (see above, In re claim 8); 
an inlet of a variable geometry turbine being over-closed; and 
a datalink message or switch input indicating the internal combustion engine will be operated in the cyclical mode of operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RAYL
Claims 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US 2002/0170527).
In re claim 12, see above (Claim Rejections – 35 USC 102). 
Additionally, regarding the limitation, “… for a threshold amount of time”, it is well known to wait for a signal to be sustained for some predefined period before implementing a state change responsive thereto at least in order to prevent changing states in response to a momentary spike in conditions. Accordingly, it would have been obvious to do so in the system of Rayl.
In re claim 25, see above (In re claim 12).
In re claim 27, see above (In re claim 12).
Claims 2, 3, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US 2002/0170527) in view of Schrewe et al. (US 9,835,097).
In re claim 2, regarding the limitation, “wherein the controller is configured to modify the cylinder deactivation operation by decreasing a number of deactivated cylinders and disabling the cylinder deactivation operation for the active cylinders”, as best understood, the strategy of Rayl is to make the cycling determination only while in V8 mode (fig 4). Accordingly, the action that may come of this determination may be to deactivate cylinders if appropriate (i.e. if the adjusted BVO renders it so), but it would not include re-activating cylinders since they are all already active.
However, Schrewe discloses a similar strategy and states that it can be equally applied to a deactivation consideration and to a re-activation consideration (col 8, ln 6 – 12; fig 6).
It would have been obvious to one of ordinary skill at the time the instant application was filed to provide in the system of Rayl wherein the check for too soon a switch is performed for both activated and deactivated modes, as taught by Schrewe, as it is a known technique at least to prevent hunting, and thus is within the capability of one having ordinary skill. Such a modification would yield wherein the system may re-activate cylinders responsive to the cycling determination, if appropriate.
In re claim 3, regarding the limitation, “wherein the controller is configured to modify the cylinder deactivation operation by increasing a number of active cylinders and disabling the cylinder deactivation operation of the active cylinders”, see above (In re claim 2).
In re claim 16, see above (In re claim 2).
In re claim 27, see above (In re claim 12).
Claims 6 – 10, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rayl et al. (US 2002/0170527) in view of [Leone (US 10,018,133) and/or Whitney (US 7,757,666) and/or Magner et al. (US 2007/0137199) and/or Schrewe et al. (US 9,835,097)].
In re claims 6 – 10: As discussed above (Claim Rejections – 35 USC 112), as best understood, the instant invention is directed to preventing cycling and/or hunting in the context of cylinder deactivation. Claims 6 – 10, in particular, recite various indicators that may be associated with cylinder activated/deactivated modes that the system can use to identify the modes and determine if they are cycling.
However, one of ordinary skill would readily appreciate that any parameter known to be associated with (indicative of) cylinder activated/deactivated modes is available – and obvious – to use to identify such modes as well as transitions between them. In fact, Leone discloses that one may choose from among available indicators to identify transitions between such modes (col 10, ln 26 – 50).
With respect to the particular recited indicators:
Rayl discloses the association of such modes with a calibratable variable (pressure) (see above; In re claim 6), as in claim 6. Moreover, one of ordinary skill would know this.
Whitney discloses that torque spikes may indicate cylinder deactivation (col 4, ln 41 – 44), as in claim 7.
Rayl discloses looking for the modes switching too quickly (see above; In re claim 8), as in claim 8. Moreover, this is essentially the definition of cycling/hunting, which is a known undesirable phenomenon, as disclosed at least by Rayl ([0006]: last sentence).
Magner discloses that a VGT may be operated differently based on cylinder activated and deactivated modes [0041], as in claim 9. (One of ordinary skill would readily appreciate what such differences may entail.)
Schrewe discloses that an operator input (i.e. driver’s torque request) may be used to determine a would-be hunting situation (col 8, ln 1 – 12), as in claim 10.
In re claim 20, see above (In re claims 6 – 10).
In re claim 28, see above (In re claims 6 – 10).

LEONE
Claims 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leone (US 10,018,133).
In re claim 12, see above (rejection of claim 12 relying on Rayl). Substantially the same reasoning applies.
In re claim 25, see above (In re claim 12).
In re claim 27, see above (In re claim 12).
Claims 6 – 10, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leone (US 10,018,133) in view of [Rayl et al. (US 2002/0170527) and/or Whitney (US 7,757,666) and/or Magner et al. (US 2007/0137199) and/or Schrewe et al. (US 9,835,097)].
In re claims 6 – 10, see above (rejection of claims 6 – 10 relying on Rayl as the base reference). Substantially the same reasoning applies.
In re claim 20, see above (In re claims 6 – 10).
In re claim 28, see above (In re claims 6 – 10).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In re claims 2 and 3, Applicant is advised that should claim 2 or 3 be found allowable, the other claim will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (see above; Claim Rejections – 35 USC 112). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (e.g. over the lifetime of the engine, over a year, etc.)